UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6634



CHILES P. EVANS,

                                               Plaintiff - Appellant,

             versus


MARK WARNER, Governor of Virginia; GENE
JOHNSON, Director of Virginia Department of
Corrections; HELEN F. FAHEY, Chairman Parole
Board; GAIL JONES, Chairman of C.C.B.,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Freidman, District
Judge. (CA-05-220-2)


Submitted:    July 27, 2005                  Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chiles P. Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chiles    P.   Evans     appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).          We have reviewed the record and

find that this appeal is frivolous.           Accordingly, we dismiss the

appeal on the reasoning of the district court.                 See Evans v.

Warner, No. CA-05-220-2 (E.D. Va. Apr. 21, 2005). We dispense with

oral   argument     because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                     - 2 -